           Case 2:20-cv-01113-KJM-DMC Document 24 Filed 08/13/20 Page 1 of 2



 1   DOUGLAS H. KRAFT, ESQ. (State Bar No. 155127)
     JOHN C. McCASLIN, ESQ. (State Bar No. 204983)
 2   KRAFT LAW
 3
     11335 Gold Express Drive, Suite 125
     Gold River, California 95670
 4   Telephone: (916) 880-3040
     Facsimile: (916) 880-3045
 5

 6   Attorneys for National Loan Acquisitions Company

 7

 8                               UNITED STATES DISTRICT COURT,

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   NATIONAL LOAN ACQUISITIONS                           CASE NO. 20-cv-01113-KJM-DMC
     COMPANY, an Oregon corporation,
12                                                        STIPULATION TO CONTINUE
                   Plaintiff,                             HEARING ON DEFENDANTS’
13
                                                          MOTION TO DISMISS PURSUANT TO
14   vs.                                                  FRCP 12(b)(7)

15                                                        Date:             August 14, 2020
     JEROME W. H. NISWONGER, an
16   individual, et al.                                   Time:             10:00 a.m.
                                                          Judge:            Hon. Kimberly J. Mueller
17                                                        Courtroom:        3
18
                   Defendants.

19          Pursuant to Local Rules 230(f), 143, 144(a) of the United States District Court for the
20   Eastern District of California, Plaintiff NATIONAL LOAN ACQUISITIONS COMPANY, an
21   Oregon corporation, (“Plaintiff”) and Defendants JEROME W. H. NISWONGER, an individual,
22   in his individual capacity; BRENDA NISWONGER, an individual, in her individual capacity;
23   JEROME W. H. NISWONGER, in his capacity as Trustee of the Jerome W. H. Niswonger and
24   Brenda Niswonger Revocable Trust dated 3-12-99; BRENDA NISWONGER, in her capacity as
25   Trustee of the Jerome W. H. Niswonger and Brenda Niswonger Revocable Trust dated 3-12-99
26   (collectively "Defendants"), by and through their respective undersigned counsel, hereby
27   stipulate to a continuance of the hearing on Defendants’ Motion to Dismiss Pursuant to FRCP
28



                                                      1
                                               National Loan Acquisitions Company v. Jerome H. W. Niswonger, et. al
           Case 2:20-cv-01113-KJM-DMC Document 24 Filed 08/13/20 Page 2 of 2



 1   12(b)(7) (the “Motion”) from September 4, 2020 to September 25, 2020, at 10:00, before the
 2   Honorable Kimberly J. Mueller (the “Continued Hearing Date”).
 3          Any Opposition to the Motion shall be filed and served not less than fourteen (14) days
 4   preceding the Continued Hearing Date. Any Reply to the Opposition shall be filed and served
 5   not less than seven (7) days preceding the Continued Hearing Date.
 6
     Dated: August 12, 2020              BERLINER COHEN LLP
 7

 8                                              /s/ Joshua J. Borger (as authorized on 7/23/2020)
                                         By: _____________________________________
 9
                                                Joshua J. Borger, Esq. (SBN 231951)
10
                                         Attorneys for Defendants
11                                       10 Almaden Blvd., Eleventh Floor
12
                                         San Jose, California 95113
                                         Telephone: (408) 286-5800
13                                       Joshua.Borger@berliner.com
14

15
     Dated: August 12, 2020              KRAFT LAW

16
                                               /s/ Douglas H. Kraft
17
                                         By:_____________________________________
18                                             Douglas H. Kraft, Esq. (SBN 155127)

19                                       Attorneys for Plaintiff
                                         11335 Gold Express Drive, Suite 125
20
                                         Gold River, California 95670
21                                       Telephone: (916) 880-3040
                                         dkraft@douglaskraft.com
22

23          IT IS SO ORDERED.

24   DATED: August 12, 2020.
25

26

27

28



                                                     2
                                              National Loan Acquisitions Company v. Jerome H. W. Niswonger, et. al
